*691MEMORANDUM **
Alfred Banks appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) order dismissing for lack of jurisdiction Banks’s appeals from the Bankruptcy Court’s orders. The BAP correctly determined that it lacked jurisdiction to review the Bankruptcy Court’s interlocutory orders. Allen v. Old Nat’l Bank (In re Allen), 896 F.2d 416, 418 (9th Cir.1990) (per curiam).
AFFIRMED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.